Title: Paul Hamilton to Thomas Jefferson, 3 September 1811
From: Hamilton, Paul
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     Washington 
                     Septer 3d 1811
          
		   
		  My Son who has lately returned from Europe with public dispatches, and goes with them to Mr Monroe, will not fail to gratify himself by calling on you: and although I am not favored with a personal acquaintance with you, I cannot consistently with justice to him hesitate to announce him to you: respect for you having been a part of his education; and I do it the
			 more readily as it affords me an opportunity to offer to you the assurance of my cordial respect & veneration. I beg your acceptance of my sincere wishes for your health & happiness, and am, Sir, truly yrs
          
            Paul Hamilton
        